 Case 8:20-cv-00389-TPB-CPT Document 5 Filed 03/12/20 Page 1 of 3 PageID 40



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION
NICHOLAS SHADLICH

                             Plaintiff,

vs.                                              CASE NO. 8:20-cv-389-T-60CPT


MAKERS NUTRITION LLC,
                        Defendant.
____________________________________/

                  CERTIFICATE OF INTERESTED PARTIES AND
                    CORPORATE DISCLOSURE STATEMENT

I hereby disclose the following pursuant to this Court’s interested persons order:

       1.     The name of each person, attorney, association of persons, firm, law firm,

partnership, and corporation that has or may have an interest in the outcome of this action

— including subsidiaries, conglomerates, affiliates, parent corporations, publicly-traded

companies that own 10% or more of a party’s stock, and all other identifiable legal

entities related to any party in the case:

       Nicholas Shadlich, Plaintiff
       James S. Giardina, Esq., Counsel for Plaintiff
       Kimberly H. Wochholz, Esq., Counsel for Plaintiff
       The Consumer Rights Law Group, PLLC
       Makers Nutrition LLC, Defendant

       2.     The name of every other entity whose publicly-traded stock, equity, or debt

may be substantially affected by the outcome of the proceedings:

       None




                                             Page 1 of 3
 Case 8:20-cv-00389-TPB-CPT Document 5 Filed 03/12/20 Page 2 of 3 PageID 41



       3.      The name of every other entity which is likely to be an active participant in

the proceedings, including the debtor and members of the creditors’ committee (or twenty

largest unsecured creditors) in bankruptcy cases:

       None

       4.      The name of each victim (individual or corporate) of civil and criminal

conduct alleged to be wrongful, including every person who may be entitled to

restitution:

       Nicholas Shadlich, Plaintiff

       I hereby certify that, except as disclosed above, I am unaware of any actual or

potential conflict of interest involving the district judge and magistrate judge assigned to

this case, and will immediately notify the Court in writing on learning of any such

conflict.


       Dated: March 12, 2020

                                          Respectfully submitted,

                                   By: s/ Kimberly H. Wochholz
                                          Kimberly H. Wochholz, Esq.
                                          Fla. Bar No. 0092159
                                          The Consumer Rights Law Group, PLLC
                                          3104 W Waters Ave., Suite 200
                                          Tampa, FL 33614−2877
                                          Phone: 813-413-5710
                                          Fax: 866-535-7199
                                          Kim@ConsumerRightsLawGroup.com




                                         Page 2 of 3
 Case 8:20-cv-00389-TPB-CPT Document 5 Filed 03/12/20 Page 3 of 3 PageID 42




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on March 12, 2020, I electronically filed the foregoing
document with the Clerk of the Court by using the CM/ECF system.


                                                 /s/ Kimberly H. Wochholz
                                                 Kimberly H. Wochholz
                                                 Fla. Bar No. 0092159




                                        Page 3 of 3
